Citation Nr: 1143354	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a right leg disorder, to include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from May 1957 to May 1959 and from December 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, among other things, denied service connection for a bilateral leg disability.  

The case was remanded by the Board in April 2010 and August 2011 for additional development.  

In a September 2011 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for left leg length discrepancy.  A contemporaneous supplemental statement of the case was issued to the Veteran regarding entitlement to service connection for a right leg disorder, to include as secondary to a bilateral foot disability

In his November 2011 written brief presentation to the Board, the Veteran's representative, noted that while service connection had been granted for the left leg length discrepancy, the actual measurement was still in doubt, as the VA examiner gave several different measurements in different scales and positions.  This statement was not presented to the activity that entered the decision granting service connection and assigning the initial rating.  Cf. 38 U.S.C.A. § 7105(b)(1) (West 2002) (requiring that a notice of disagreement be submitted to the activity that entered the decision being appealed).  The Veteran and his representative are advised that they may file a notice of disagreement during the remainder of the one year period following the September 2011 decision and that the entity entering the decision was the Appeals Management Center.  The question of entitlement to a higher initial or increased rating is referred to the agency of original jurisdiction for adjudication.

In a September 2011 statement, the Veteran indicated that he had pain in his left hip as a result of his service-connected left leg length discrepancy and pes planus.  Service connection has been established for pes planus.  The Board does not have jurisdiction over the issue of entitlement to service connection for left hip disability, and it is also referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has indicated that he does not wish to pursue a claim for entitlement to service connection for a right leg disorder, to include as secondary to a bilateral foot disability; there remains no allegation of specific error of fact or law with regard to this issue.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a right leg disorder, to include as secondary to a bilateral foot disability, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.  

The Veteran filed a claim for entitlement to service connection for a bilateral leg disorder, among other things, in October 2005.  Pursuant to additional development which included an August 2011 VA examination, it was determined that the Veteran's left leg was shorter than his right leg due to his service-connected pes planus and, in a September 2011 rating decision, service connection was granted for his left leg length discrepancy.  At that time, the RO also issued a supplemental statement of the case regarding his denial of entitlement to service connection for a right leg disorder.  

The Veteran indicated at his examination that he was only pursuing the claim for service connection for a left leg disability, and submitted a statement dated in September 2011, wherein he stated that he "wished to bring attention that the issue is not with my right leg disorder, but should be addressed as a left leg disorder."  
 
Therefore, with regard to a claim for entitlement to service connection for a right leg disorder, to include as secondary to a bilateral foot disability, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such a claim and it must be dismissed.


ORDER

The appeal of the denial of entitlement to service connection for a right leg disorder, to include as secondary to a bilateral foot disability, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


